DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 04/21/2022, Applicant, on 09/19/2022, amended claims 1-2, 4-7, 10-11, 15, and 18-19. Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments, the 35 USC § 101 and 102 rejections have been overcome. However, the updated 35 USC § 103 rejection of claims 1-20 are applied in light of Applicant's amendments. 
Applicant’s arguments with respect to the rejection to claims 1-20 of 35 U.S.C. 103 have been considered but is moot because the arguments do not apply to the current combination of references being used in the current rejection. The Applicant’s amendments required further search and therefore new prior art references are applied in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-4, 9, 11-14, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20120150679 (hereinafter “Lazaris”) et al., in view of U.S. PGPub 20160321115 to (hereinafter “Thorpe”) et al.
As per claim 1, Lazaris teaches A transaction-enabling system, comprising: 
a fleet of machines, each one of the fleet of machines having a resource requirement comprising at least one of a plurality of machine-related resources; a controller, comprising: an intelligent agent circuit structured to aggregate data for the plurality of machine-related resources from at least one data source comprising an external data source or an internal data source; an expert system circuit structured to configure a purchase of at least one of the plurality of machine-related resources …and a machine resource acquisition circuit structured to automatically solicit the configured purchase of the at least one of the plurality of machine-related resources in a forward market for at least one resource of the plurality of machine- related resources;Lazaris 0016-0019: “to integrate a plurality of modules over one or more interconnected computing networks to efficiently manage a delivery of power generated by a multi-resource offshore renewable energy installation having a plurality of renewable energy resource components …The power distribution module having a load control component configured to forecast a power requirement of the intelligent power distribution network over a specific period of time, based on a continuing assessment of a power demand of each power user of each microgrid in the plurality of microgrids that is communicated to the load control component and to manage a power delivery to each microgrid in the plurality of microgrids responsive to the power demand, and having a renewable energy resource pricing and conditions component to continually assess a renewable resource commodity price for each renewable energy resource of the multiple renewable energy resources over the specific period of time to forecast a variable purchase price range at which each renewable energy resource is to be purchased and to assess a renewable energy resource purchasing condition required of the intelligent power distribution network as determined by one or more of a regulatory requirement and a contractual requirement, and having a communications component configured to communicate to the power settlement module at least the power requirement of the intelligent power distribution network, the variable purchase price range at which each renewable energy resource is to be purchased, and the renewable energy resource purchasing condition…, a power requirement of customers represented by a plurality of microgrids each separately coupled to the intelligent power distribution network and each continuously communicating a power demand for the customers represented, and to determine a purchase price range at which the power requirement will be purchased…a selling price range at which the power produced will be sold, the selling price range calculated from a second commodity pricing forecast …Such a program call initiates a heuristic assessment of data aggregation reflecting different usage components, usage type, any fluctuation tolerance over the specific period of time at issue which may influence load variances, and other possible variables affecting power demand 146.” Examiner note: The art teaches a plurality (fleet) of machine having resource requirements, and an intelligent system that is able to aggregate data regarding the machines and resources while being able to purchase and sell (solicit) power as needed.
 Lazaris may not explicitly teach the following. However, Thorpe teach:
the configuring the purchase comprising: maintaining a training data set comprising feedback data indicating outcomes of previous purchases and at least one of: facility parameters, yield, profitability, optimization of resources, satisfaction of users, or satisfaction of operators; and training an artificial intelligence system based on the training data set, the training the artificial intelligence system comprising updating the training data set with the feedback data and iteratively self-adjusting forecasts for a forward market price of the at least one of the plurality of machine-related resources based on the updated training data set that includes the feedback data;  Thorpe 0035-0048: “These parameters typically include price and type of resources desired but may include others, some of which are described herein… machine learning algorithm, or other analysis tool that can predict variables in a spot market given a set of assumptions; Reserved Instance: A resource reserved by a particular instance and a commitment to a particular payment arrangement; Task: a specification for one or more computing operations (which may include executing and using the results of other Tasks) that can be executed on one or more Resources…According to one embodiment, after the time series of prices and other data has been stored in a database, the time series can be analyzed using any number of various established techniques to predict future prices, many of which have already been applied to time series in other fields, one notable example being the prediction of securities prices in financial markets using price and volume time series in conjunction with fundamental data about the securities… various autoregressive conditional heteroskedasticity models (ARCH, GARCH, IGARCH, etc.), or various machine learning algorithms (for example neural networks, support vector machines, ensemble learners of various other algorithms), where each model or combination of models is specifically tailored to predict resource characteristics. Other embodiments incorporate one or more of the preceding or rely on any combination, and can use different prediction schemes or models…  At 306, resource characteristics at a compute provider is continuously monitored. The time series at 303 are updated with new readings of resource characteristics at 310, then the predictions made at 304 are updated with the newly available time series data (at 303) and monitoring continues at 306. Predictions may be made and updated at 303 at any time. In one example, as time passes, future predictions of resource characteristics can become more certain, resulting in updated predictions.”
As per claim 2, Lazaris and Thorpe teach all the limitations of claim 1. 
 In addition, Lazaris teaches:
 wherein the expert system circuit is further configured to identify a timing of the configured purchase, and the timing is based at least in part on the aggregated data;Lazaris 0040-0054: “the intelligent power distribution network 102 itself, may have certain purchasing conditions related to contractual and regulatory requirements obligating them to purchase energy from particular renewable energy resources at particular times and in particular quantities, such as for example commodity price signals, or other conditions such as tariffs. These purchasing conditions may impose additional constraints on the amount and purchase price of each renewable energy resource 114. Purchasing conditions data may be available from a variety of sources--such as from an external database maintaining such requirements, or any other internal or external source. Regardless, the renewable energy resource pricing and conditions component 160 is responsible for accumulating this information and incorporating it into models for purchases of power relative to each renewable energy resource 114.”
 As per claim 3, Lazaris and Thorpe teach all the limitations of claim 2. 
 In addition, Lazaris teaches:
wherein the machine resource acquisition circuit is further structured to automatically solicit the configured purchase in response to the identified timing;Lazaris 0016-0019: “to integrate a plurality of modules over one or more interconnected computing networks to efficiently manage a delivery of power generated by a multi-resource offshore renewable energy installation having a plurality of renewable energy resource components …The power distribution module having a load control component configured to forecast a power requirement of the intelligent power distribution network over a specific period of time, based on a continuing assessment of a power demand of each power user of each microgrid in the plurality of microgrids that is communicated to the load control component and to manage a power delivery to each microgrid in the plurality of microgrids responsive to the power demand, and having a renewable energy resource pricing and conditions component to continually assess a renewable resource commodity price for each renewable energy resource of the multiple renewable energy resources over the specific period of time to forecast a variable purchase price range at which each renewable energy resource is to be purchased and to assess a renewable energy resource purchasing condition required of the intelligent power distribution network as determined by one or more of a regulatory requirement and a contractual requirement, and having a communications component configured to communicate to the power settlement module at least the power requirement of the intelligent power distribution network, the variable purchase price range at which each renewable energy resource is to be purchased, and the renewable energy resource purchasing condition…, a power requirement of customers represented by a plurality of microgrids each separately coupled to the intelligent power distribution network and each continuously communicating a power demand for the customers represented, and to determine a purchase price range at which the power requirement will be purchased…a selling price range at which the power produced will be sold, the selling price range calculated from a second commodity pricing forecast …Such a program call initiates a heuristic assessment of data aggregation reflecting different usage components, usage type, any fluctuation tolerance over the specific period of time at issue which may influence load variances, and other possible variables affecting power demand 146.” Examiner note: The art teaches a plurality (fleet) of machine having resource requirements, and an intelligent system that is able to aggregate data regarding the machines and resources while being able to purchase and sell (solicit) power as needed. 
 As per claim 4, Lazaris and Thorpe teach all the limitations of claim 1. 
 In addition, Lazaris teaches:
 wherein the intelligent agent circuit comprises a system comprising at least one of: a simple reflex system, a model-based reflex system, a goal-based system, a utility-based system, a learning system, an embodied system, a fuzzy system, or a data mining system;Lazaris 0090-0093: “The term "microgrid" is usually understood to mean a subset of an area within a utility grid, and most often, areas embedded in local or small-scale electricity environments, such as buildings or neighborhoods. The term is also often used to refer to micro-site generation of power particular resources, such as solar panels mounted on buildings… Microgrids 108 therefore have utility in a variety of ways within the present invention. In addition to ensuring that a real-time power requirement 144 is discerned and supplied over a specific time period, other utilities include ensuring grid infrastructure security and providing specific types of power to different microgrids 108 that need such specialized service.”
 As per claim 9, Lazaris and Thorpe teach all the limitations of claim 1. 
 In addition, Lazaris teaches:
wherein the expert system circuit is further structured to improve a future purchase configuration or timing identification based on a data set comprising outcomes resulting from purchases made under historical input conditions;Lazaris 0019: “to determine a purchase price range at which the power requirement will be purchased, the price range calculated from a first commodity pricing forecast of each renewable energy resource at a multi-resource offshore renewable energy installation site, and to determine contractual and regulatory requirements of each microgrid relative to the purchase of power produced from one or more of the renewable energy resources…0053: The renewable energy resource pricing and conditions component 204 performs one or more processes to model the commodity price data for each renewable energy resource 114 and account for any purchasing conditions, and arrives at the forecasted commodity purchase price range at which reach renewable resource will be purchased for the specific period of time… 0080: recent performance history, current operating condition, upcoming scheduled maintenance, current weather conditions, and any other variable effecting operability and availability. The renewable energy resource control system 214 uses the input data to create a system model of how each apparatus will perform over the specific period of time, and generates an output signal for the renewable resource control component 212 to generate a power capacity 148 forecast.
 Claims 11-14 and 20 are directed to the method for performing the system of claims 1-4 and 9 above.  Since Lazaris and Thorpe teaches the method, the same art and rationale apply. 
 Claims 5-8 and 15-19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20120150679 (hereinafter “Lazaris”) et al., in view of U.S. PGPub 20160321115 to (hereinafter “Thorpe”) et al., in further view of U.S. PGPub 20110087531 to (hereinafter “Winters”) et al. 
 As per claim 5, Lazaris and Thorpe teach all the limitations of claim 1. 
 Lazaris and Thorpe may not explicitly teach the following. However, Winters teach:
wherein the at least one data source comprises the external data source, and the external data source comprises at least one of: a market condition data source, a behavioral data source, an agent data source, or a historical outcome data source;Winters 0032-0045: “the transaction handler based system is further configured to analyze the resulting data and behavior to provide the offers (e.g., volume discount or other offers) and provide targeted or personalized advertisements… he centralized data warehouse (149) includes merchant data (e.g., data about sellers), customer/business data (e.g., data about buyers), and transaction records (301) between sellers and buyers over time. The centralized data warehouse (149) can be used to support corporate sales forecasting, fraud analysis reporting, sales/customer relationship management (CRM) business intelligence, credit risk prediction and analysis, advanced authorization reporting, merchant benchmarking, business intelligence for small business, rewards, etc… offers are based on the point-of-service to offeree distance to allow the user (101) to obtain in-person services. In one embodiment, the offers are selected based on transaction history and shopping patterns in the transaction data.”
Lazaris, Thorpe, and Winters are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lazaris and Thorpe with the aforementioned teachings from Winters with a reasonable expectation of success, by adding steps that allow the software to utilize data resources with the motivation to more efficiently and accurately organize and analyze data [Winters 0032]. 
 As per claim 6, Lazaris, Thorpe, and Winters teach all the limitations of claim 5. 
 In addition, Lazaris teaches:
wherein the expert system circuit is further structured to determine a machine-related resource acquisition value, and configure the purchase in response to the machine-related resource acquisition value;Lazaris 0016-0019: “based on a continuing assessment of a power demand of each power user of each microgrid in the plurality of microgrids that is communicated to the load control component and to manage a power delivery to each microgrid in the plurality of microgrids responsive to the power demand, and having a renewable energy resource pricing and conditions component to continually assess a renewable resource commodity price for each renewable energy resource of the multiple renewable energy resources over the specific period of time to forecast a variable purchase price range at which each renewable energy resource is to be purchased and to assess a renewable energy resource purchasing condition required of the intelligent power distribution network as determined by one or more of a regulatory requirement and a contractual requirement, and having a communications component configured to communicate to the power settlement module at least the power requirement of the intelligent power distribution network, the variable purchase price range at which each renewable energy resource is to be purchased, and the renewable energy resource purchasing condition…  to determine a purchase price range at which the power requirement will be purchased, the price range calculated from a first commodity pricing forecast of each renewable energy resource at a multi-resource offshore renewable energy installation site, and to determine contractual and regulatory requirements of each microgrid relative to the purchase of power produced from one or more of the renewable energy resources.”
 As per claim 7, Lazaris, Thorpe, and Winters teach teaches all the limitations of claim 6. 
 In addition, Lazaris teaches:
wherein the determination of the machine-related resource acquisition value is based in part on at least one of: an expected cost range, a cost parameter of a machine resource, an effectiveness parameter of a machine resource, or a future predicted cost of one of the machine related resource;Lazaris 0016-0019: “based on a continuing assessment of a power demand of each power user of each microgrid in the plurality of microgrids that is communicated to the load control component and to manage a power delivery to each microgrid in the plurality of microgrids responsive to the power demand, and having a renewable energy resource pricing and conditions component to continually assess a renewable resource commodity price for each renewable energy resource of the multiple renewable energy resources over the specific period of time to forecast a variable purchase price range at which each renewable energy resource is to be purchased and to assess a renewable energy resource purchasing condition required of the intelligent power distribution network as determined by one or more of a regulatory requirement and a contractual requirement, and having a communications component configured to communicate to the power settlement module at least the power requirement of the intelligent power distribution network, the variable purchase price range at which each renewable energy resource is to be purchased, and the renewable energy resource purchasing condition…  to determine a purchase price range at which the power requirement will be purchased, the price range calculated from a first commodity pricing forecast of each renewable energy resource at a multi-resource offshore renewable energy installation site, and to determine contractual and regulatory requirements of each microgrid relative to the purchase of power produced from one or more of the renewable energy resources…0050-0054: The renewable energy resource pricing and conditions component 204 performs one or more processes to model the commodity price data for each renewable energy resource 114 and account for any purchasing conditions, and arrives at the forecasted commodity purchase price range at which reach renewable resource will be purchased for the specific period of time. The renewable energy resource pricing and conditions component 204 may also take into account meteorological conditions in the area where the multi-resource offshore renewable resource installation 120 is located in arriving at this forecast. The forecasted commodity purchase price range is then communicated, via the communications component 206, to the power settlement module 218.”
 As per claim 8, Lazaris, Thorpe, and Winters teach teaches all the limitations of claim 6. 
 In addition, Lazaris teaches:
wherein the expert system circuit is further structured to determine the machine-related resource acquisition value in response to a comparison of a first cost of the machine-related resource on a spot market of the machine-related resource with a cost parameter of the machine-related resource;Lazaris 0066-0067: “A power settlement module 218 is another series of processes performed across one or more processors within the renewable resource energy management system 100 and is responsible for various global functions, such as settling the sale and purchase of power generated from each renewable energy resource 114 and arranging a transfer of power from the multi-resource offshore renewable energy installation 104 to the intelligent power distribution network 102 via the transmission system 106.  …The transaction resolution component 220 at least performs the function of comparing the commodity selling and purchase price ranges from each of the power distribution module 200 and the power generation module 208 and resolving a final price for power to be generated from each renewable energy resource 114 for the specific period of time to satisfy the power requirement 144. The final price is communicated to both the power distribution module 200 and the power generation module 208.”
 Claims 15-19 are directed to the method for performing the system of claims 5-8 above.  Since Lazaris, Thorpe, and Winters teach the method, the same art and rationale apply. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20120150679 (hereinafter “Lazaris”) et al., in view of U.S. PGPub 20160321115 to (hereinafter “Thorpe”) et al., in further view of U.S. PGPub 20180204111 to (hereinafter “Zadeh”) et al.  
 As per claim 10, Lazaris and Thorpe teach all the limitations of claim 1. 
 Lazaris and Thorpe may not explicitly teach the following. However, Zadeh teach:
wherein the at least one data source comprises the external data source, and the external data source comprises at least one of: a bot, a crawler, or a dialog manager;Zadeh 2306-2407: “In one embodiment, for a conversational agent, we have a speech recognition module, which feeds the natural language analysis or understanding module, which feeds a dialogue manager module, which is connected a task manager module. The dialogue manager module is also connected to natural language generation module, which is connected to a text-to-speech synthesis module...  we use web crawlers or bots for pre-capture, analysis, and indexing. In one embodiment, we have embedded data, with no reference. In one embodiment, we have referenced image or data”
Lazaris, Thorpe, and Zadeh are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lazaris and Thorpe with the aforementioned teachings from Zadeh with a reasonable expectation of success, by adding steps that allow the software to gather data with the motivation to more efficiently and accurately organize and analyze data [Zadeh 2306]. 
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beveridge; Daniel AUTOMATED RESOURCE-PRICE CALIBRATION AND RECALIBRATION BY AN AUTOMATED RESOURCE-EXCHANGE SYSTEM, U.S. PGPub 20180063235 The current document is directed to distributed computer systems, distributed-computer-system management subsystems, and, in particular, to methods and systems within a resource-exchange system that automatically calibrate and recalibrate resource prices on behalf of resource-provider-computing-facility hosts. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683